Citation Nr: 0713372	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee osteoarthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to March 
1976, from October 1977 to May 1979, and from August 1979 to 
February 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (ROs) of 
the United States Department of Veterans Affairs (VA).  In an 
October 2002 rating decision, the RO granted service 
connection, effective March 2, 2002, for osteoarthrosis of 
the left knee, and assigned a 10 percent disability rating.  
In a March 2004 rating decision, the RO denied service 
connection for a low back disability.


FINDINGS OF FACT

1.  The veteran's left knee osteoarthrosis has not limited 
flexion to 30 degrees or extension to 15 degrees, and has not 
resulted in equivalent functional impairment.

2.  The veteran's left knee disability has also included 
manifestations separate from those of osteoarthrosis; in 
particular, a cartilage defect producing frequent locking, 
effusion, and pain.

3.  The veteran's left knee disability has also  included 
manifestations separate from those of osteoarthrosis; in 
particular, slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of motion associated with the veteran's left knee 
osteoarthrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The veteran's service-connected left knee disability is 
also manifested by cartilage defect resulting in frequent 
episodes of locking and effusion, warranting a separate 20 
percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 5258 (2006).

3.  The veteran's service-connected left knee disability is 
also manifested slight lateral instability, warranting a 
separate 10 percent rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 2002, 
2003, and 2004.  Those notices informed the veteran of the 
type of information and evidence that was needed to 
substantiate claims for service connection and higher 
disability ratings.  The notices did not inform the veteran 
of the type of evidence necessary to establish an effective 
date for claimed benefits.  Despite the inadequacy of the 
VCAA notices as to the element of establishing effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  The Board herein denies the claim for 
service connection for a low back disability.  The RO will 
not be establishing an effective dates for that disorder, so 
there is no possibility of prejudice to the veteran on the 
matter of an effective date for that disorder.  The Board 
herein partially denies, and partially grants, the claim for 
a higher rating for a left knee disability.  The RO will 
assign effective dates when it effectuates the benefits 
granted.

With regard to the left knee issue, VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has been 
afforded a medical examination in connection with the left 
knee issue.  The Board notes that the veteran, who lives in 
Germany, requested a Board videoconference hearing.  The 
Board informed the veteran that the Board does not conduct 
hearings outside of the United States of America, but that he 
could have a videoconference from an RO if he wished.  He did 
not respond within the designated time period to request such 
a hearing.  Although a hearing was not conducted, the Board 
finds that the veteran has had a meaningful opportunity to 
participate in the processing of his left knee claim.  

Rating for Left Knee Disability

The veteran contends that the severity of his service-
connected left knee disability warrants a higher disability 
rating.  He appealed the initial rating of 10 percent that 
the RO assigned effective March 2, 2002.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO characterized the veteran's service-connected left 
knee disability as osteoarthrosis, and rated that condition 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which addresses traumatic arthritis.  Under that 
regulatory provision, arthritis is rated based on limitation 
of motion of the affected joint or joints.   If the 
limitation of motion is noncompensable under the Diagnostic 
Code for the affected joint, a rating of 10 percent is 
assigned for each affected major joint.  Limitation of 
flexion of the leg at the knee is rated at 0 percent if 
flexion is limited to 60 degrees, 10 percent if limited to 45 
degrees, 20 percent if limited to 30 degrees, and 30 percent 
if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of the leg at the knee is 
rated a 0 percent if extension is limited to 5 degrees, 
10 percent if limited to 10 degrees, 20 percent if limited to 
15 degrees, 30 percent if limited to 20 degrees, 40 percent 
if limited to 30 degrees, and 50 percent if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule also provides for evaluating knee 
disorders other than arthritis, including conditions 
involving the semilunar cartilage of the knee.  A 20 percent 
rating is assigned when that cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 
percent rating is assigned when that cartilage is removed, 
and the knee is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Recurrent subluxation or lateral instability of the knee is 
rated at 10 percent if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During service, the veteran was seen in April 1979 for a left 
knee injury, described as a possible ligament strain.  In 
April 1982, he was seen for effusion in the left knee.  The 
treating practitioner's impression was chondromalacia.  In 
September 1983, his left knee was struck by a transmission 
shifter.  The treating practitioner noted tenderness and 
swelling, and listed an assessment of possible contusion and 
possible chondromalacia.

After service, a December 1993 report from a private 
physician shows that the veteran was seen for recurrent 
complaints involving the left knee over the preceding two 
years.  The physician noted effusion of the knee and pain at 
the limit of flexion.  Cruciate and collateral ligaments were 
firm, and x-rays showed an age appropriate finding.  In March 
2001, a private orthopedist saw the veteran, who reported 
recurrent swelling and pain in the left knee.  The 
orthopedist noted effusion, crepitation, and hyperthermia of 
the skin.  Left knee x-rays showed lateral and retropatellar 
arthrosis.  The orthopedist diagnosed osteoarthrosis, and 
noted that he suspected cartilage damage and lateral 
meniscopathy.  In April 2001, the orthopedist reported that 
magnetic resonance tomography had shown a tear in the lateral 
meniscus.  In May 2001, the veteran underwent arthroscopic 
surgery on the left knee.  The surgeon shaved damaged 
cartilage and removed part of the horn of the lateral 
meniscus.

In September 2002, a private orthopedist provided a diagnosis 
of lateral osteoarthritis of the left knee.  The range of 
motion of the knee was from 0 to 140 degrees.  A private 
internist also examined the veteran in September 2002.  The 
veteran reported constant pain and recurrent swelling in his 
left knee.  He indicated that he wore a stabilizing elastic 
bandage on the knee, and had regular follow-up with an 
orthopedist.  The internist noted that the veteran walked and 
moved his left knee carefully.  The veteran reported pain 
with active and passive movement of the knee.  The internist 
noted that the load capacity of the veteran's left knee was 
reduced because of painful movements.

On orthopedic examination in April 2004, the veteran reported 
nearly constant left knee pain, with constant symptoms during 
cold and damp weather, and some painless intervals on warm 
and sunny days.  He indicated that the knee had constant 
swelling and frequent stiffness.  He did not state that the 
knee had heat, redness, weakness, or fatigability.  He 
related that the knee locked almost every day, and gave way 
to the side on stairs or when walking.  He reported 
diminished endurance, with limitation to 30 minutes of 
standing or about a mile of walking.  He stated that he 
worked at a job that was mostly sedentary.  He related that 
he had taken no days of sick leave in the preceding year.  He 
indicated that he had to walk carefully, and that he could no 
longer run or play with his kids.

The examiner reviewed magnetic resonance imaging (MRI) from 
2002 and x-rays from 2003.  On examination, the left knee had 
a passive range of motion from 0 to 132 degrees, with pain on 
flexion, and an active range of motion from 0 to 120 degrees.  
Against strong resistance, flexion was limited to 130 
degrees.  The range of motion did not decrease more with 
repetitive motion.  There was pain in the left knee with 
kneeling.  The veteran was not able to squat completely, 
because of pain in the left knee.  The left knee joint did 
not show signs of ligament instability.  The examiner noted 
abnormal movement of the knee, and commented as follows:

Giving way to lateral although the 
ligaments are stable.  This is caused by 
a large and deep cartilage defect in the 
lateral condyle.  Whenever this zone is 
compressed the left knee might give out 
because of the sudden unexpected pain 
sensation.

The examiner noted that McMurray's sign was borderline 
positive, and found that degenerative meniscopathy resulted 
in frequent locking.  There was no guarding on movement, no 
limp, and the veteran's gait was normal.  The examiner listed 
diagnoses with respect to the left  knee of degenerative 
osteoarthritis, degenerative meniscopathy, status post 
partial lateral meniscectomy, and mild left quadriceps 
atrophy.  The examiner indicated that the veteran's left knee 
disorders were manifested by recurrent locking, feeling of 
joint insecurity, predominantly mild limitation of motion, 
and frequent pain on use.

In January 2005, MRI of the left knee showed effusion and 
significant cartilaginous damage.  The examiner indicated 
that the residual meniscus in the middle part of the anterior 
horn most likely had more degenerative damage, caused by a 
tear.  In May 2005, the veteran wrote that he his left knee 
had recurring severe pain, locking, and instability.

Examinations of the veteran's left knee have not shown 
limitation of flexion or extension to an extent that is 
compensable under Diagnostic Codes 5260 and 5261.  There is 
evidence of pain on use of the knee and fatigability of the 
knee; but the physician who examined the veteran in 2004 
specifically found that the range of motion did not decrease 
with repetitive use.  Any additional functional loss due to 
arthritis is not sufficient to warrant a rating higher than 
10 percent.

There is evidence in this case, however, of left knee 
disability other than arthritis, for which it is appropriate 
to consider separate ratings.  The Court has stated that 
separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  At the same time, VA regulations indicate 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  In 
precedent opinions, the VA General Counsel has found that 
arthritis and instability of the knee may be rated separately 
under separate diagnostic codes, provided that any separate 
rating is based on additional disability.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).

In this case, the veteran has left knee arthrosis or 
arthritis, manifested by limitation of motion and by pain.  
He also has pathology of the semilunar cartilage, or 
meniscus.  Arthroscopic surgery on the knee in 2001 included 
shaving of damaged cartilage and partial removal of the 
meniscus; and MRI in 2005 showed a tear and degenerative 
damage of the remaining part of the meniscus.  Pain in the 
veteran's right knee is a symptom that appears to be 
attributable to either arthritis, meniscopathy, or both.  
Locking and effusion, however, appear to be addressed in the 
medical records as manifestations of meniscopathy, and 
separate from arthritis.  The evidence supports a conclusion 
that the veteran has a meniscopathy disability separate from 
his arthritis, that warrants a separate rating.

The veteran has stated that locking, effusion, and pain in 
his knee are frequent or constant.  The physician who 
examined the veteran in 2004 reported that the veteran's 
degenerative meniscopathy was manifested by frequent locking.  
Overall, the record shows disability due to meniscus damage 
consistent with a separate 20 percent rating under Diagnostic 
Code 5258.

The veteran has also reported instability in his left knee, 
with giving way on stairs and while walking.  Physicians have 
found no evidence of instability of the ligaments in the 
knee.  The physician who examined the veteran in 2004 
concluded that there was lateral giving way of the knee 
because of sudden pain due to a gap in cartilage.  The giving 
way of the knee is a manifestation separate from limitation 
of motion due to arthritis and locking and effusion due to 
meniscus degeneration.  Therefore, the record supports a 
separate rating for the knee instability.  As the veteran's 
ligaments have been found to be stable, and the veteran has 
not reported any falls due to instability in his knee, the 
instability is not more than slight, and does not warrant 
more than a 10 percent rating under Diagnostic Code 5257.

After reviewing the evidence in the claims file, the Board 
finds that the separate ratings should be effective from 
March 2, 2002.  Fendeson.  

The Board considered the assignment of extraschedular 
ratings, under 38 C.F.R. § 3.321(b)(1), in this case.  The 
record, however, does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
veteran has not asserted or shown that his service-connected 
left knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board finds that the impairment 
resulting from the veteran's knee disability can be 
appropriately compensated under the regular rating schedule, 
and that there is no need to refer the case for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a rating in excess of 10 percent for 
limitation of motion associated with osteoarthrosis of the 
left knee is not warranted.  To this extent, the appeal is 
denied.

Entitlement to a separate 20 percent rating for cartilage 
defect of the left knee resulting in frequent episodes of 
locking and effusion is warranted, effective from March 2, 
2002.  Entitlement to a separate 10 percent rating for 
lateral instability of the left knee is warranted, effective 
from March 2, 2002.  To this extent, the appeal is granted, 
subject to VA laws and regulations governing payment of 
monetary benefits.


REMAND

The veteran contends that he has developed a low back 
disorder as a result of his service-connected left knee 
disability.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The RO duly scheduled a medical examination in connection 
with the low back issue.  A VA document in the claims file 
shows that the RO also duly requested the examiner to offer 
an opinion as to a relationship between any low back disorder 
and the service-connected left knee disability.  An 
examination was conducted in April 2004, and degenerative 
disc disease L4-5 was diagnosed.  However, it does not appear 
that any opinion was rendered as to whether the low back 
disorder was due to or had been aggravated by the left knee 
disability.  Neither the veteran, his representative, nor the 
Board is competent to address questions of medical etiology.  
Although the Board regrets further delay in the appeal, a 
medical opinion is necessary in order to comply with 38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  As it appears that the veteran now 
resides overseas, the RO should take 
appropriate action to have the veteran 
examined in connection with his low back 
claim.  Unless prohibited or restricted 
due to the fact that the veteran is 
overseas, the claims file (or copies all 
service medical and post service medical 
records) should be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
records and examining the veteran, the 
examiner should respond to the following:

     a) is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current chronic low back 
disability is causally related to any 
injury or event during the veteran's 
active duty service?

     b) is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current chronic low back 
disability is proximately due or, or 
caused by the veteran's service-connected 
low back disability?

     c) is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current chronic low back 
disability has been aggravated by the 
veteran's service-connected low back 
disability?  If so, please offer an 
opinion as to the degree of additional 
impairment?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for low back disability on a 
direct basis as well as on a secondary 
basis pursuant to 38 C.F.R. § 3.310, 
including by aggravation by the service-
connected left knee disability.  Unless 
service connection is for low back 
disability, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


